[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de DEFENDANT'S MOTION FOR MODIFICATION (234)
The defendant has joint legal custody of the minor daughter. With no notice to the defendant, the plaintiff and minor daughter moved to Puerto Rico in the summer of 2000. The defendant has continued to pay child support through Fleet Bank. He has not paid alimony. The plaintiff is found to be ignoring the legal joint custody rights of the defendant.
The court declines to modify child support without having any financial information concerning the plaintiff's financial circumstances. It would be unfair to assume that her income is zero because it would only increase the defendant's child support.
The motion is granted and it is ordered that the alimony order is suspended as of April 3, 2001. The child support order is not modified for the reasons given.
HARRIGAN, JTR